Citation Nr: 1101443	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-24 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a higher rating for a bladder disorder, rated 
as 100 percent disabling from February 4, 2005 to October 26, 
2005, and as 60 percent disabling from October 27, 2005, to the 
present.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from August 2005, April 2006, and September 
2006 rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which granted 
service connection and assigned a 60 percent rating for a bladder 
disorder (residuals, papillary bladder cancer associated with 
radiation exposure), effective September 14, 2005, and denied the 
Veteran's TDIU claim.

In July 2008, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  
A transcript of that hearing has been associated with the claims 
file.  

In December 2008, the Board remanded the two issues on appeal for 
additional development.  While that development was underway, the 
RO issued a June 2009 rating decision finding clear and 
unmistakable error in the effective date and initial rating 
assigned for the Veteran's bladder disorder and granting an 
initial schedular evaluation of 100 percent for the period from 
February 4, 2005, to August 15, 2005.  

In an August 2009 decision, the Board extended the 100 percent 
schedular evaluation for the Veteran's bladder disorder from 
August 16, 2005, to October 26, 2005, but denied a rating in 
excess of 60 percent for the period after that date and also 
denied the Veteran's TDIU claim.  Thereafter, the Veteran 
switched his representation from The American Legion to a private 
attorney and appealed the August 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, a March 2010 Order of the 
Court vacated the Board's denial and remanded the Veteran's 
claims for readjudication in accordance with the Joint Motion.  
The Board then resumed jurisdiction of these claims and, in 
October 2010, received additional evidence from the Veteran, 
accompanied by a waiver of RO consideration.

For the reasons discussed below, the Board has decided to grant 
the Veteran's claim for a TDIU rating for the period on appeal 
when he has not been in receipt of a 100 percent schedular 
evaluation.  However, the award of a TDIU does not preclude the 
need for consideration of claims for individual disabilities on a 
schedular and extraschedular basis.  Colayong v. West, 12 Vet. 
App. 524, 537 (1999); Kellar v. Brown, 6 Vet. App. 157 (1994).  
Accordingly, the Board must still consider whether the Veteran is 
entitled to an increased rating with respect to his service-
connected bladder disorder.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from February 4, 2005, the date of service 
connection, to October 26, 2005, the Veteran has been assigned 
the maximum schedular evaluation of 100 percent for his service-
connected bladder disorder.

2.  Since October 27, 2005, the Veteran's bladder disorder has 
not been manifested by renal dysfunction that requires regular 
dialysis.  Nor has it been productive of renal dysfunction that 
precludes more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular, due to 
the bladder cancer residuals.

3.  Since October 27, 2005, the Veteran's bladder disorder has 
not been manifested persistent edema and albuminuria with BUN 40 
to 80 mg%; or by creatinine 4 to 8 mg%; or by generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion due to the bladder cancer 
residuals.

4.  Since October 27, 2005, the competent evidence of record has 
not presented an exceptional or unusual disability picture with 
such related factors as a marked interference with employment or 
frequent periods of hospitalization due to the Veteran's service-
connected bladder disorder so as to render impractical the 
application of the regular schedular standards.

5.  A claim for TDIU may not be considered when a 100 percent 
rating is in effect.

6.  The Veteran's bladder disorder is his only service-connected 
disability. 

7.  Since October 27, 2005, the competent evidence of record has 
been at least in equipoise as to whether the Veteran is unable to 
secure and follow substantially gainful employment as a result of 
his service-connected bladder disorder.


CONCLUSIONS OF LAW

1.  For the period from February 4, 2004, to October 26, 2005, 
the Veteran has been in receipt of a 100 percent schedular rating 
for his service-connected bladder disorder and, thus, all issues 
of extraschedular consideration and entitlement to a TDIU rating 
have been rendered moot.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2010).

2.  Since October 27, 2005, the criteria for a schedular 
evaluation in excess of 60 percent for the Veteran's service-
connected bladder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.115a, 4.115(b), Diagnostic Codes (DCs) 7516, 7528 
(2010).

3.  Since October 27, 2005, the criteria for referral for 
increased disability rating for the Veteran's bladder disorder on 
an extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2010).

4.  Since October 27, 2005, the criteria for the assignment of a 
TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Given that the Board has decided to grant a TDIU rating for the 
period on appeal when the Veteran's service-connected bladder 
disorder has been rated less than 100 percent disabling, a 
discussion of VA's duties to notify and assist is not required 
with respect to this issue.  The Board finds that no further 
notification or assistance is necessary, and adjudicating the 
TDIU claim at this time is not prejudicial to the Veteran.

Next, the Board observes that the Veteran's bladder disorder 
claim arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once service 
connection is granted, the claim is substantiated.  Additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As for the duty to assist, the Board acknowledges that the 
parties to the Joint Motion have asserted that the Veteran was 
never afforded the opportunity for a new VA examination with 
respect to his bladder disorder, as requested in the December 
2008 remand.  Nevertheless, the Board observes that, following 
the issuance of this remand, the Veteran did, in fact, undergo a 
March 2009 VA urological examination, which addressed the nature, 
extent and severity of his bladder disorder and included a review 
of his entire claims file.  38 C.F.R. § 4.1 (2010).  The Board 
finds that this VA examination, in tandem with the RO's 
additional development efforts and readjudication of Veteran's 
claim, substantially complied with the terms of the December 2008 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only 
substantial compliance, rather than strict compliance, with the 
terms of a Board engagement letter requesting a medical opinion 
is required).  Consequently, the Board finds it unnecessary to 
remand the Veteran's bladder disorder claim for yet another VA 
examination.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Moreover, as the parties to the Joint Motion have not requested 
that the Veteran's bladder disorder claim be remanded on other 
grounds, the Board finds that additional development with respect 
to this issue would be a redundant exercise and would result only 
in additional delay with no benefit to the Veteran.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).  VAOPGCPREC 5- 04, 69 
Fed. Reg. 59,989 (2004).  

Further, the Board observes that all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
Veteran of any evidence that could not be obtained.  The Veteran 
has not referred to any additional, unobtained, relevant, 
available evidence.  VA has also obtained VA medical 
examinations, including the aforementioned March 2009 
examination, with respect to the Veteran's claims and provided 
him with the opportunity to present testimony at a Travel Board 
hearing.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.




II.  Increased Schedular Evaluation for a Bladder Disorder

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two ratings 
will be applied, the higher rating will be assigned if the 
disability picture more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2010).

It is well-established under VA law that, when the effects of a 
service-connected disability have not been clinically 
disassociated from those of a non-service-connected disorder, all 
relevant signs and symptoms must be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the Board is mindful of its obligation to consider 
entitlement to staged ratings to compensate for times when the 
Veteran's disability may have been more severe than at other 
times since the date of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In this case, the Veteran has been assigned an initial 100 
percent rating for his service-connected bladder disorder for the 
period from February 4, 2005, the date of service connection, 
until October 26, 2005.  As that is the highest rating 
assignable, the Board need only consider whether an increased 
schedular evaluation is warranted for the period after October 
26, 2005.  

Since October 27, 2005, the Veteran's service-connected condition 
has been rated 60 percent disabling.  In written statements and 
testimony before the Board, he contends that a higher evaluation 
is warranted based on his incontinence and related urinary 
symptoms. 

VA has rated the Veteran's bladder disorder under DC 7516, which 
governs fistula of the bladder, and DC 7528, which pertains to 
active malignant neoplasms of the genitourinary system.  
38 C.F.R. § 4.115b, DCs 7516, 7528.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in the diagnostic code 
by a VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to 
evaluate the Veteran's service-connected disability.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Significantly, 
however, the Veteran has not requested that his bladder disorder 
be rated under a diagnostic code other than DC 7516 or DC 7528.  
Moreover, the Board finds these diagnostic codes to be the most 
appropriate in rating the Veteran's service-connected disability.  
In any event, all bladder disorders are evaluated either on the 
basis of surgical intervention or pursuant to the diagnostic 
criteria governing urinary tract infection, voiding dysfunction, 
or renal dysfunction.  Therefore, assessing the Veteran's 
symptoms under the diagnostic codes pertaining to bladder 
calculus (DC 7515) or other injury of the bladder (DC 7517) would 
not produce a different result.  38 C.F.R. § 4.115b, DCs 7515, 
7517 (2010).

Diagnostic Code 7516 provides for a 100 percent rating based on 
postoperative suprapubic cystostomy (vesicotomy), which has 
neither been contended nor shown in the instant case.  38 C.F.R. 
§ 4.115b, DC 7516 (2010).  In the absence of such a procedure, DC 
7516 directs that the service-connected disability be rated 
according to voiding dysfunction or a urinary tract infection, 
whichever is the predominant manifestation.  

The Veteran is already in receipt of a 60 percent evaluation, 
which is the highest schedular rating assignable for voiding 
dysfunction or urinary tract infection.  Accordingly, the Board 
finds that DC 7516 may not serve as a basis for increasing the 
Veteran's disability rating.  Id.  

Nor, for the reasons that follow, may a higher rating be assigned 
under DC 7528.  38 C.F.R. § 4.115b, DC 7528.  This diagnostic 
code directs that active malignant neoplasms of the genitourinary 
system shall be rated as 100 percent disabling.  Id.  Then, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Thereafter, if there has been no local 
reoccurrence or metastasis, the disability shall be rated based 
on the diagnostic criteria pertaining to voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.

Parenthetically, the Board observes that any change in evaluation 
based upon examination under DC 7528 shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. §§ 3.105(e), 
4.115b, DC 7528.  These provisions set out that, where reduction 
in evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e).  

In this regard, the Board notes that, in the original August 2005 
rating decision, the RO granted service connection and assigned a 
20 percent rating for the Veteran's bladder disorder.  His 
evaluation was subsequently increased to 100 percent for the 
period from the date of service connection until October 26, 
2005, while a 60 percent rating was assigned for the period after 
that date.  Significantly, these increases in the Veteran's 
disability award have not been offset by reductions or 
discontinuations in compensation at any time throughout the 
pendency of this appeal.  Therefore, the Board finds that the 
provisions of 38 C.F.R. § 3.105 are inapplicable to his claim and 
need not be further addressed.  

As discussed above, the Veteran was assigned a total disability 
rating under DC 7528, effective from February 4, 2005, until 
October 26, 2005.  This rating was predicated on his February 
2005 surgical treatment for bladder cancer (cystoscopy with 
resection of the bladder tumor involving the left bladder wall).  
Following this surgery, the Veteran was afforded an October 2005 
VA examination in which he reported that he was undergoing 
chemotherapy for prostatic cancer.  Significantly, however, the 
October 2005 VA examiner noted that the Veteran's bladder cancer 
no longer required active treatment.  Moreover, while the Veteran 
testified at his July 2008 Travel Board hearing that he required 
Zolidex injections for his prostate, he did not and has not 
contended, and the pertinent evidence does otherwise show, that 
his bladder disorder has necessitated any additional surgical, 
radiation, antineoplastic chemotherapy, or other therapeutic 
procedures.  Thus, the Board finds that this service-connected 
disability has not been manifested by active malignant neoplasms 
of the genitourinary system, which would warrant a 100 percent 
rating at any time since October 27, 2005.  38 C.F.R. 
§§ 3.105(e), 4.115b, DC 7528.  

Next, with respect to whether a higher rating is otherwise 
warranted under DC 7528, the Board observes that the Veteran has 
been assigned a 60 percent evaluation based on symptoms requiring 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day.  As previously 
noted, this is the highest evaluation under the criteria 
pertaining to voiding dysfunction.  To qualify for a higher 
evaluation under DC 7528, the Veteran's bladder disorder would 
have to meet the criteria for a 80 percent or 100 percent rating 
based on renal dysfunction.

An 80 percent disability rating is warranted for renal 
dysfunction marked by persistent edema and albuminuria with BUN 
40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.

A 100 percent rating is assignable for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular.

In this case, the pertinent evidence of record shows that, in 
February 2004, the Veteran was assessed with BUN and creatinine 
levels of 28 mg% and 1.4 mg%, respectively.  In subsequent 
testing conducted between January 2005 and July 2008, his BUN 
levels ranged from 20-30 mg% and his creatinine levels ranged 
from 1.3 to 2.03 mg%.  

Thereafter, on his March 2009 VA examination, the Veteran 
exhibited a BUN level of 32 mg% and a creatinine level of 3.7 
mg%.  At that time, he was expressly noted to have a history of 
renal dysfunction that did not require dialysis.  He was also 
noted to have a service-connected bladder disorder that 
moderately impaired his ability to shop, exercise, travel, play 
sports, perform household chores, and shop.  However, this 
service-connected disability was not shown to impact the 
Veteran's ability to bathe, dress, groom, or feed himself.  Nor 
was it shown to preclude all but sedentary activity.  On the 
contrary, the VA examiner noted that the Veteran was able to walk 
up to four blocks, stand for 10-12 minutes, and lift up to 12 
pounds.  

Additionally, the March 2009 VA examiner noted that the Veteran 
had cardiovascular impairment manifested by fatigue, dyspnea on 
mild exertion, and syncope.  Significantly, however, that VA 
examiner indicated that the Veteran's cardiovascular symptoms 
preexisted his renal failure and had their onset in the mid-
1980s, when he suffered his first myocardial infarction.  That 
examiner further noted that, in 1991, the Veteran had undergone a 
coronary artery bypass graft and been diagnosed congestive heart 
failure, paroxysmal ventricular tachycardia, and atrial 
flutter/fibrillation.  

The Board observes that the Veteran's VA medical records reflect 
extensive inpatient and outpatient treatment for cardiovascular 
problems, including chest pain, congestive heart failure, mitral 
regurgitation, paroxysmal ventricular tachycardia, atrial 
flutter, hypertension, myocardial infarctions in 1988 and 1996, 
ischemic cardiomyopathy and angina.  Additionally, those VA 
medical records show that the Veteran has been diagnosed with and 
treated for arthritis; metastatic prostate cancer (for which he 
had undergone a radical prostatectomy); diabetes; abdominal 
aortic aneurysm; hypothyroidism; urticaria; skin cancer of the 
face and shoulders; and allergies.  Significantly, however, these 
conditions have all been shown to preexist the Veteran's bladder 
disorder and have not been clinically related to that service-
connected disability.  

The Board further notes that the Veteran's VA treatment records 
and examination reports during the relevant appeals period are 
negative for any complaints or clinical findings of edema or 
albuminuria.  Moreover, during a February 2008 VA heart 
consultation, the Veteran expressly denied a history of edema.  
At that time, his treating cardiologist noted that his symptoms 
of dyspnea and fatigue were due to his heart failure.  On a 
follow-up VA cardiology consultation in October 2008, the Veteran 
expressed concern that his heart medication (Coumadin) was 
contributing to his renal failure; however, his treating 
physician explained to him that this medication did not cause 
kidney problems.

After carefully reviewing the pertinent evidence of record, the 
Board finds that, for the period beginning October 27, 2005, a 
rating in excess of 60 percent has not been warranted based on 
renal dysfunction.  Throughout this period on appeal, there have 
been no showings of BUN levels in the range of 40 to 80 mg% or 
creatinine levels in the range of 4 to 8 mg%.  Nor have there 
been any findings of persistent edema or albuminuria.  
Accordingly, the Board may not assign an 80 percent rating on the 
basis of any of these criteria.

Nor may the Board grant an 80 percent rating based on generalized 
poor health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  Although the Veteran has been 
assessed with dyspnea and fatigue, these symptoms have been 
clinically attributed to his nonservice-connected heart problems, 
rather than to his service-connected bladder disorder.  Moreover, 
no anorexia or weight loss has been demonstrated in the pertinent 
evidence of record.  

Further, while cognizant that the Veteran's overall physical 
wellbeing has been compromised by his heart disease and other 
nonservice-connected disabilities, the Board finds nothing in the 
record to indicate that he suffers from generalized poor health 
characterized by lethargy, weakness or limitation of exertion, 
which is due to his service-connected bladder disorder.  In this 
regard, the Board has considered the provisions of Mittleider.  
However, it finds that these provisions are inapplicable as the 
Veteran has neither submitted nor identified any evidence showing 
that a medical professional has unable to determine whether one 
of more of the above symptoms is due to his bladder disorder, as 
opposed to a nonservice-connected condition.  See Mittleider, 
supra.

Next, with regard to the 100 percent evaluation requirements, the 
Board notes that, while the Veteran's bladder disorder has 
resulted in significant functional impairment, it has not been 
shown to preclude all but sedentary activity.  Moreover, the 
Board considers it significant that the Veteran has never been on 
dialysis and there is no other evidence of markedly decreased 
function of his kidneys.  Indeed, notwithstanding the Veteran's 
subjective concerns about his Coumadin's impact on his renal 
condition, his VA treating physician has indicated that this 
medication does not affect his kidneys.  

Further, the Board recognizes that impairment of other organs, 
including the cardiovascular system, must also be considered in 
determining whether to assign a total schedular rating.  However, 
as discussed above, the Veteran's impaired cardiovascular status 
has been shown to be due to his heart disease, which preexisted 
and is clinically distinct from his service-connected bladder 
disorder.  The Veteran's service-connected disability has not 
otherwise been shown to be productive of marked organ impairment.  
Accordingly, the Board finds the Veteran's overall service-
connected symptoms have not risen to a level of severity 
sufficient to warrant a 100 percent rating under the criteria for 
renal dysfunction.

In sum, the Board finds that the evidence of record shows that 
the Veteran's bladder disorder has warranted staged ratings of 
100 percent for the time period from February 4, 2005, to October 
26, 2005, and 60 percent from October 28, 2005, to the present.  
The Board has considered whether a higher rating might be 
warranted for any period of time throughout the pendency of this 
appeal.  See Fenderson, supra.  However, the Board finds that the 
preponderance of the evidence show that an increased schedular 
evaluation has not been warranted during any period under 
consideration and, thus, that the Veteran's claim for a higher 
rating must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Extraschedular Consideration

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that the regular schedular standards are 
not inadequate to rate the Veteran's bladder disorder.  

The Board recognizes that, while the Veteran has been retired for 
many years, he has cited his service-connected bladder symptoms, 
particularly his incontinence, as underlying factors in his 
inability to work, exercise, and perform household chores.  
Additionally, as noted by the parties to the Joint Motion, the 
record contains an August 2007 opinion from a private medical 
provider, indicating that the urinary incontinence, frequency, 
and hot flashes related to the Veteran's service-connected 
bladder disorder and his nonservice-connected prostate cancer 
render him unemployable.  

Significantly, however, the Veteran has already been awarded a 
total schedular rating for his bladder disorder for the period 
from February 4, 2005, to October 26, 2005.  And the Board has 
now decided to grant a TDIU rating, on a schedular basis, due to 
this service-connected disability for the remaining period on 
appeal.  There is no indication that the Veteran's overall level 
of impairment goes beyond that contemplated in these schedular 
ratings that have been assigned for his service-connected 
disability.  

Moreover, the competent lay and clinical evidence does not 
demonstrate that the Veteran's service-connected bladder 
disorder, standing alone, has warranted frequent periods of 
hospitalization during the relevant appeals period, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that remand 
for referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted with respect 
to the Veteran's bladder disorder claim.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

IV.  TDIU

At the outset, the Board observes that a claim for TDIU rating 
may not be considered when a schedular 100 percent rating is 
already in effect.  No additional monetary benefit would be 
available in the hypothetical case of a Veteran having one 
service-connected disability rated 100 percent disabling under 
the rating schedule and another, separate disability rated 
totally disabling due to individual unemployability under 
38 C.F.R. § 4.16(a).  

As previously noted, the Veteran has been granted a 100 percent 
schedular evaluation for his bladder disorder for the period from 
February 4, 2005 to October 26, 2005.  Hence, any claim for a 
grant of TDIU during this period must be dismissed as moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. 
Reg. 52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).

With respect to the appeals period beginning on October 27, 2005, 
the Board finds that, while the Veteran is not entitled to a 
higher rating for his bladder disorder under the relevant 
diagnostic criteria, this service-connected disability renders 
him unable to obtain or maintain substantially gainful employment 
and, thus, warrants the assignment of a TDIU rating on a 
schedular basis.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Substantially gainful employment is 
work that is more than marginal, which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability or disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Since October 27, 2005, the Veteran's service-connected bladder 
disorder has been rated 60 percent disabling.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) have been met.  The 
remaining question therefore is whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disability.  

The record reflects that the Veteran has a high school education 
with no additional vocational training.  After serving in the 
Marine Corps, he worked in a series of shoe stores, one of which 
he eventually owned and operated.  Most recently, he worked as a 
limousine driver.  He has been unemployed since April 2004.  

During his July 2008 Travel Board hearing, the Veteran testified 
that he was forced to stop driving a limousine because of the 
incontinence associated with his service-connected bladder 
disorder.  Specifically, he stated that his need to "use the 
restroom every hour and a half" precluded him from taking 
driving assignments, which required him to "stay in the seat [of 
the limousine] for three to four hours" at stretch transporting 
clients.  

To further buttress his claim, the Veteran submitted an October 
2007 statement from his private physician, indicating that the 
Veteran's bladder disorder and prostate cancer resulted in 
urinary frequency and incontinence, as well as hot flashes, which 
collectively prevented him from working.

In accordance with the Board's December 2008 remand, the Veteran 
was afforded a VA urological examination in which his bladder 
disorder was found to result in urinary leakage and odor that 
required him to wear and change absorbent pads several times per 
day.  Additionally, the March 2009 VA examiner noted that these 
symptoms of the Veteran's service-connected disability resulted 
in moderate occupational impairment and also interfered with his 
ability to go to restaurants and engage in other recreational 
activities.  That examiner further noted that the Veteran's 
bladder disorder precluded him from walking more than four 
blocks, standing for more than 10 to 12 minutes, and lifting 
objects in excess of 12 pounds.

The Board recognizes that the above VA examiner did not indicate 
that the Veteran's bladder disorder prevented all employment.  
Significantly, however, that examiner did not provide a rationale 
for his finding that this service-connected disability was 
productive of only moderate occupational impairment.  This weighs 
against the probative value of that examiner's opinion.  See 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, while the 
VA examiner indicated that he had reviewed the claims file, he 
did not reconcile his findings with the October 2007 private 
physician's opinion rendered in support of the Veteran's TDIU 
claim.  The VA examiner's omission of pertinent evidence further 
limits the probative weight of his opinion.  To ensure a thorough 
examination and evaluation, the Veteran's overall level of 
disability must be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (2010). 

In any event, the Board notes that it is not bound to accept an 
opinion, even one rendered by a VA examiner, concerning the 
merits of a claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  Indeed, this is especially true where, as here, the 
Board has decided to grant the Veteran's claim on the basis of 
the other evidence of record.  38 C.F.R. § 4.3.

The Board is mindful that the October 2007 private physician 
attributed the Veteran's inability to work to both his service-
connected bladder disorder and his nonservice-connected prostate 
cancer.  Significantly, however, that physician based his opinion 
on specific symptoms of urinary frequency and incontinence, as 
well as hot flashes, which characterize both conditions.  As 
noted above, where the symptoms of a service-connected disorder 
have not been clinically disassociated from those of a 
nonservice-connected disability, all such effects must be 
attributed to the service-connected disorder.  See Mittleider, 
supra.  Thus, in the absence of any competent clinical evidence 
distinguishing the urinary frequency, incontinence, and hot 
flashes caused by the Veteran's bladder disorder from the 
symptoms attributable to his nonservice prostate cancer, the 
Board has no discretion but to consider all of these symptoms as 
part and parcel of his service-connected disorder.  Id.  
Accordingly, given the October 2007 physician's statements 
relating these symptoms to the Veteran's unemployability, and in 
the absence of any competent contrary medical opinions, the Board 
finds that sufficient evidence has been presented to show that 
Veteran's bladder disorder is productive of symptoms that 
preclude him from working.  

Moreover, while the record reflects that the Veteran is 82 years 
old and qualifies for Social Security retirement benefits, the 
Board finds that his inability to work is not due solely to his 
age.  Indeed, the Veteran has submitted written statements and 
testimony indicating that his bladder disorder limits his ability 
to drive or engage in any other activities that require him to be 
away from a bathroom for more than 90 minutes.  The Board 
observes that the Veteran, as a layperson, is competent to 
testify as to the presence of observable bladder symptoms and 
that his lay statements and testimony in that regard are 
considered credible.  See Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and is 
capable of lay observation).

Further, taking into account the Veteran's modest level of 
education and his long history of employment as a retailer and 
limousine driver, which apparently ended due to his service-
connected bladder problems, and the lack of evidence of any 
vocational training or experience in a field that does not 
require extensive periods of social interaction without bathroom 
breaks, the Board is unable to determine any substantially 
gainful occupation that the Veteran would be able to follow in 
light of his service-connected disability, which is productive of 
severe impairment.  Ferraro, supra.

Accordingly, given this Veteran's apparent unemployability based 
upon his service-connected disability, the Board finds that a 
TDIU rating is warranted for the period on appeal when he has not 
been in receipt of a total schedular evaluation.  All reasonable 
doubt has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107 (b); Gilbert, supra.



	(CONTINUED ON NEXT PAGE)

ORDER

For the period beginning October 27, 2005, entitlement to an 
increased disability rating in excess of 60 percent for a bladder 
disorder is denied.

For the period beginning October 27, 2005, entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


